Opinion issued December 20, 2012.




                                    In The

                            Court of Appeals
                                    For The

                        First District of Texas
                        ————————————
                            NO. 01-12-00908-CR
                          ———————————
IN RE MENTAL HEALTH AND MENTAL RETARDATION AUTHORITY
                OF HARRIS COUNTY, Relator



           Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

     In this original proceeding, relator Mental Health and Mental Retardation

Authority of Harris County seeks mandamus review of the trial court’s June 26,

2012 order requiring MHMRA to provide court-ordered outpatient mental-health
treatment to R.B.1 We deny the petition for writ of mandamus and dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying proceeding is case No. 0690479, in the 184th District Court of
      Harris County, the Honorable Jan Krocker, presiding.
                                           2